UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 Commission File Number: 0-20050 PRINCETON NATIONAL BANCORP, INC. (Exact name of Registrant as specified in its charter.) Delaware 36-3210283 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 606 S. Main St. Princeton, Illinois (Address of principal executive offices) (Zip code) (815) 875-4444 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer£ Smaller reporting company R Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 25, 2011 Common, par value $5.00 Part I: FINANCIAL INFORMATION The unaudited consolidated financial statements of Princeton National Bancorp, Inc. and Subsidiary and management’s discussion and analysis of financial condition and results of operation are presented in the schedules as follows: Schedule 1: Condensed Consolidated Balance Sheets Schedule 2: Condensed Consolidated Statements of Income Schedule 3: Condensed Consolidated Statements of Changes in Stockholders’ Equity Schedule 4: Condensed Consolidated Statements of Cash Flows Schedule 5: Notes to Condensed Consolidated Financial Statements Schedule 6: Management’s Discussion and Analysis of Financial Condition and Results of Operations Schedule 7: Controls and Procedures Part II: OTHER INFORMATION Item 1A.Risk Factors Smaller reporting companies are not required to provide the information required by this item. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds (a) None. Item 3. Defaults Upon Senior Securities As previously disclosed, in the first quarter of 2011, the Corporation elected to defer regularly scheduled quarterly interest payments on its outstanding junior subordinated debentures relating to its trust preferred securities and to suspend quarterly cash dividend payments on its Series B fixed rate, cumulative perpetual preferred stock issued to the U.S. Treasury.Therefore, the Corporation is currently in arrears with the interest payments on the subordinated debentures and dividend payments on the preferred stock, as permitted by the related documentation.As of September 30, 2011, the amounts of the arrearages on the various instruments were as follows:Junior subordinated debentures: $367,000; and, Series B fixed rate, cumulative perpetual preferred stock: $941,000. Item 4. Reserved. Item 6. Exhibits Certification of Chief Executive Officer required by Rule 13a-14(a). Certification of Chief Financial Officer required by Rule 13a-14(a). Certification of Chief Executive Officer and Chief Financial Officer required by Rule 13a-14(b) and Section 906 ofthe Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350. 101.INS** XBRL Instance 101.SCH** XBRL Taxonomy Extension Schema 101.CAL** XBRL Taxonomy Extension Calculation 101.DEF** XBRL Taxonomy Extension Definition 101.LAB** XBRL Taxonomy Extension Labels 101.PRE**
